[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MODIFICATION OF DECISION
The defendant's Motion for Modification is granted, solely as it relates to the rate of interest allowed from February 17, 1982 to October 1, 1983. (P.A. 1983, No. 83-267) (See Neiditz v. Morton S Fine  Assoc. Inc., 199 Conn. 683, 690 N. 5 (1986))
The interest on the money due the plaintiff during that 19 1/2 month time period should be computed at 8% per year rather than at the 10%  as stated in the original memorandum of decision. Thereafter, the 10% interest rate applies to all money. See Neiditz v. Morton S Fine  Assoc. Inc., supra at 692. (See illustration below.) Although the difference may seem negligible, this adjustment is mandated and counsel should compute the new rate of interest for this limited time period accordingly.
Rent Due From:
2/82-2/83 — $40,700.00 — 8% (1 yr. 7 1/2 mos.); 10% (8 yrs. 4 1/2 mos.)
2/83-10/83 —                 8% (7 1/2 mos.)
 40,700.00 
10/83-2/84 —                 10% (8 yrs. 4 1/2 mos.)
KATZ, JUDGE